Citation Nr: 1300526	
Decision Date: 01/07/13    Archive Date: 01/11/13

DOCKET NO.  11-16 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a liver disability. 

2.  Entitlement to service connection for a bilateral leg disability.

3.  Entitlement to service connection for a heart disability.

4.  Entitlement to service connection for cancer.

5.  Entitlement to service connection for thin blood.

6.  Entitlement to service connection for status post bilateral total knee replacement.

7.  Entitlement to service connection for a bilateral eye disability.

8.  Entitlement to service connection for tinnitus.

9.  Entitlement to service connection for a dental disability, to include for purposes of VA outpatient dental treatment.  

10.  Entitlement to service connection for blood clots of the lungs.

11.  Entitlement to service connection for bilateral hearing loss. 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran had active service from November 1956 to November 1958. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied entitlement to service connection for a liver disability, a bilateral leg disability, a heart disability, cancer, thin blood, status post bilateral total knee replacement, a bilateral eye disability, tinnitus, a dental disability, blood clots of the lungs, and bilateral hearing loss.  

In May 2012, the Board remanded the matters to the RO to obtain Social Security Administration (SSA) records.  

A claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment under 38 C.F.R. § 3.381.  Mays v. Brown, 5 Vet. App. 302 (1993).  Thus, the issue pertaining to a dental disability has been recharacterized to comport with the evidence of record.  

The Veteran was afforded a hearing before a Decision Review Officer (DRO) at the RO in May 2011.  A transcript of the hearing is associated with the claims file.  

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.  

The issues of entitlement to service connection for a liver disability; a bilateral leg disability; a heart disability; cancer; thin blood; status post bilateral total knee replacement; a bilateral eye disability; blood clots of the lungs; and bilateral hearing loss being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Board resolves reasonable doubt in the Veteran's favor by finding that tinnitus is etiologically related to active service. 

2.  The Veteran does not have a dental disorder resulting from a combat wound or other service trauma and does not meet the criteria for entitlement to VA outpatient dental treatment.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West. 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012). 

2.  The criteria for service connection for a dental disability, to include for purposes of VA outpatient dental treatment, have not been met.  38 U.S.C.A. §§ 1131, 1712 (West 2002); 38 C.F.R. §§ 3.303, 3.381, 17.161 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

With respect to the claim for service connection for tinnitus, the Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

With respect to the claim for service connection for a dental disability, April 2009, August 2009 and May 2012 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) (1).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claim was subsequently readjudicated, most recently in a November 2012 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

In a July 2009 Formal Finding, the RO determined that the Veteran's service treatment records are unavailable.  Regardless, the Veteran has not asserted that he has a compensable dental disability as a result of service.  VA medical treatment records, and private treatment records have been obtained; he did not identify any private/VA treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  In May 2012, the National Records Center (NRC) advised that Social Security Administration disability records are unavailable.  A VA examination was not provided as testimony at the hearing was to the effect that the dental disability is due to dentures received at VA and there is no evidence that the Veteran meets the criteria for service connection for a dental disability for VA treatment purposes  There is no indication in the record that any additional evidence, relevant to this issue is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

II.  Service connection 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A.  Tinnitus

The Veteran asserts entitlement to service connection for tinnitus as a result of noise exposure during service; specifically in association with door gunner duties, as reflected in the October 2007 claim.  

Lending credibility to his assertion is his DD Form 214, Certificate of Release or Discharge, showing that his military occupational specialty (MOS) was armor crewman.  In addition, decorations and awards are listed to include a Marksman (Rifle) Badge, Expert (sub-machine gun) Badge and Expert gunner (90mm) Badge.  Based on the his MOS and decorations, the Board accepts that he was exposed to loud noise during service.  

Further, and although service treatment records are unavailable, presumed to have been destroyed in a 1973 fire at the National Personnel Record Center, such does not prevent the Board from finding in favor of service connection.  VA treatment records, dated in March 1999, reflect complaints pertaining to hearing, and although noted to be not significantly disabling on VA examination in June 2009, tinnitus was reported and diagnosed.  Current disability is established.  

The Veteran is competent to report his symptoms, and symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 496 (1997).  His report is consistent with his service and the Board finds his report of a continuity of symptoms to be credible.  

The Board accepts that the Veteran had excessive noise exposure during service, based on not only his MOS but also on his credible statements and finds that his report as to onset of tinnitus and a continuity of symptoms after separation to the present, to be both competent and credible.  

The evidence is in at least equipoise.  Resolving doubt in his favor, service connection for tinnitus is warranted. 

B.  Dental

Testimony at the DRO hearing was to the effect that he has difficulty eating due to ill-fitting dentures. Transcript at 5 (2011).  Essentially, he seeks service connection for purposes of VA outpatient treatment.  A January 2009 VA treatment record notes an absence of teeth; adjustment of complete mandibular dentures; periodontal disease; and an extraction of teeth in 2000 due to periodontal disease performed by VA..  

With the exception of a Report of Transfer or Discharge (Form DD-214), service personnel and treatment records could not be recovered from the National Personnel Records Center (NPRC) and are presumed to have been destroyed in a fire at the NPRC in 1973.  There is a heightened obligation for VA to explain findings and to carefully consider the benefit-of-the-doubt rule in cases where records are presumed to have been destroyed while in custody of the government.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992). 

Service connection may be awarded for a current disability arising from a disease or injury incurred in or aggravated by active service, including dental disability resulting from trauma.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.381 (2012). 

Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.  38 C.F.R. § 3.381(a). 

In determining service connection, the condition of teeth and periodontal tissues at the time of entry into active duty will be considered.  Treatment during service, including the filling or extraction of a tooth, or placement of a prosthesis, will not be considered evidence of aggravation of a condition that was noted at entry, unless additional pathology developed after 180 days or more of active service.  Teeth noted as normal at entry will be service-connected if they were filled or extracted after 180 days or more of active service.  38 C.F.R. § 3.381(c). 

The following will not be considered service-connected for treatment purposes: (1) calculus; (2) acute periodontal disease; (3) third molars, unless disease or pathology of the tooth developed after 180 days or more of active service, or was due to combat or in-service trauma; and (4) impacted or malposed teeth, and other developmental defects, unless disease or pathology of these teeth developed after 180 days or more of active service.  38 C.F.R. § 3.381(e). 

A Veteran is entitled to VA outpatient dental treatment if he qualifies under one of the categories outlined in 38 U.S.C.A. § 1712 and 38 C.F.R. § 17.161. 

A Veteran will be eligible for Class I VA outpatient treatment if he has an adjudicated compensable service-connected dental condition.  38 U.S.C.A. 1712(b)(1)(A); 38 C.F.R. § 17.161(a).  The Veteran does not have a service-connected compensable dental condition.  

One-time dental treatment (Class II) is available to Veterans, but 38 C.F.R. § 3.181 limits the outpatient dental treatment available to treatable or replaceable missing teeth in some instances.  See 38 C.F.R. § 17.161(b).  

Veterans having a service-connected noncompensable dental condition determined to be the result of combat wounds or other service trauma, will be eligible for VA dental care on a Class II(a) basis.  38 U.S.C.A. § 1712(b)(1)(C); 38 C.F.R. § 17.161(c).  For these purposes, the term "service trauma" does not include the intended effects of therapy or restorative dental care and treatment provided during a veteran's military service.  VA O.G.C. Prec. Op. No. 5-97, 62 Fed. Reg. 15,566 (1997); see also 38 C.F.R. § 3.306(b)(1) (2012).  There has been no assertion of combat. 

The significance of a finding that a noncompensable service-connected dental condition is due to dental trauma, as opposed to other causes, is that VA provides any reasonably necessary dental treatment, without time limitations, for conditions which are attributable to the service trauma, whereas other service-connected noncompensable dental conditions are typically subject to limitations of one-time treatment and timely application after service.  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161 (2012).  Service trauma does not include the intended effects of therapeutic or restorative dental care and treatment provided during a Veteran's active service.  See VA O.G.C. Prec. Op. No. 5-97.  There has been no assertion of dental trauma, and the Veteran does not meet the criteria for eligibility for Class II(a) VA outpatient dental treatment. 

Another category of eligibility, Class II(b) or (c) eligibility, extends to Veterans having a service-connected noncompensable dental condition or disability and who were detained or interned as prisoners of war . 38 C.F.R. § 17.161(d), (e) The Veteran has not advanced such an argument. He does not meet the criteria for eligibility for either Class II(b) or (c) VA outpatient dental treatment. 

Other categories of eligibility under 38 U.S.C.A. § 1712(b) and 38 C.F.R. § 17.161 include those Veterans having a dental condition clinically determined to be complicating a medical condition currently being treated by VA, Veterans whose service-connected disabilities are rated as totally disabling, and some veterans who are Chapter 31 vocational rehabilitation trainees.  38 C.F.R. § 17.161(g), (h), (i).  The Veteran does not allege, and the evidence establishes, that he does not meet any of the other categories of eligibility of 38 U.S.C.A. § 1712(b) and 38 C.F.R. §17.161.  For example, he is not service-connected for any dental disability and he is not a Chapter 31 vocational rehabilitation trainee. 

There is no basis for a finding of dental disability for service-connected compensation benefits.

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and service connection for a dental disorder, to include for the purpose of obtaining VA outpatient dental treatment, is not warranted.  


ORDER

Service connection for tinnitus is granted.  

Service connection for a dental disability, to include for purposes of VA outpatient dental treatment, is denied.  


REMAND

The Veteran asserts that as a result of an in-service incident, he has a liver disability; a bilateral leg disability; a heart disability; cancer; thin blood; status post bilateral total knee replacement; a bilateral eye disability; blood clots of the lungs; and bilateral hearing loss.  

His testimony at the DRO hearing was to the effect that, while serving overseas, coming out of England, he had an onset of head pain and was taken from the ship he was aboard to the hospital in Wiesbaden, Germany, where he remained unconscious for two weeks.  Transcript at 2-3 (2011).  Based on the evidence of record if appears that the hospitalization occurred between 1957 and the first half of 1958.  

A chief component of this case is the lack of availability of the Veteran's service records.  Only his DD-214 showing one year and six months of overseas service, and a Middle East Land Forces Certificate, issued in September 1958, reflecting service in Lebanon, are of record.  In March 2008 and April 2009, the National Personnel Records Center (NPRC) informed the RO that the Veteran's service treatment records were likely destroyed in a fire that occurred in 1973.  

In July 2009, the NPRC informed the RO that it did not have the Veteran's service personnel file because those records were likely destroyed in the 1973 fire.  

In July 2009, the RO determined that the Veteran's service records were unavailable and that further attempts to request the records would be futile.  Thus, there is no indication that any of the Veteran's service records (either treatment or personnel) are obtainable through traditional methods.  

The National Archives and Records Administration's (NARA) website indicates there may be one more avenue by which to obtain the Veteran's records.  See NATIONAL ARCHIVES, http://www.archives.gov/st-louis/military-personnel/public/active-duty-medical-records.html.  NARA notes that hospitals with Clinical Record Libraries typically maintain records longer than hospitals without such libraries.  Patients treated in the mid-1950s at hospitals with such libraries, may have clinical records which were not filed in the Official Military Personnel File (OMPF).  Records for listed Army hospitals may still be available, even if the service member's OMPF was destroyed in the 1973 fire.  See 
NATIONAL ARCHIVES, http://www.archives.gov/st-louis/military-personnel/clinical-record-libraries.html.  Significantly, among the hospitals listed by NARA is the U.S. Air Force (USAF) Hospital, Wiesbaden, Germany.  

Accordingly, the case must be remanded to provide the AOJ with another opportunity to attempt to obtain potentially relevant clinical service records from the USAF Hospital, Wiesbaden, Germany.  See 38 U.S.C.A. § 5103A(c)(2) (West 2002); 38 C.F.R. § 3.159(c)(2) (2012).

With respect to hearing loss, the Veteran was afforded a VA examination in June 2009 and, although the report of examination notes a two-year history of noise exposure during service, the opinion provided was to the effect that it is not at least as likely as not that hearing loss is related to service.  The Board finds the opinion is inadequate as the examiner did not comment upon the Veteran's competent report of a continuity of symptoms during service and/or symptomatology of hearing loss after separation, as reflected in the notice of disagreement, received in January 2010.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay evidence of any continuity of symptoms of the conditions claimed on appeal, to include statements from others familiar with the Veteran's complaints of symptoms referable to the claimed disorders of the liver; a bilateral leg disability; a heart disability; cancer; thin blood; status post bilateral total knee replacement; a bilateral eye disability; blood clots of the lungs; and bilateral hearing loss, during and/or since service.  

2.  Attempt to obtain the Veteran's clinical (inpatient) records from the USAF Hospital, in Wiesbaden, Germany, from alternate sources, including Clinical Record Libraries for that hospital.  Follow the procedures of 38 C.F.R. § 3.159(c)(2) and attempt to obtain the records for the period 1957 to 1958.  

3.  Notify the Veteran of the results of the record requests.  If records are not received from any source, follow the notification procedures of 38 C.F.R. § 3.159(e).  

4.  Schedule the Veteran for a VA audio examination by an appropriate medical professional.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  All required testing must be accomplished.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that hearing loss is related to service.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Review the claims file to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits remain denied issue an appropriate supplemental statement of the case and provide the Veteran and his representative an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review.



The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).





______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


